Exhibit 10.6

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 5, 2018 (the “Third Amendment Date”), by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314, as collateral agent (in
its individual capacity, “Oxford”; and in its capacity as collateral agent,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) from time to time including Oxford in its capacity as a
Lender (each a “Lender” and collectively, the “Lenders”), and AirXpanders, Inc.,
a Delaware corporation with offices located at 1047 Elwell Court, Palo Alto, CA
94303 (“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and the Lenders party to the Loan Agreement
from time to time have entered into that certain Loan and Security Agreement,
dated as of August 4, 2017 (as amended, supplemented or otherwise modified from
time to time, including, but without limitation, by that certain Waiver and
First Amendment to Loan and Security Agreement dated as of November 9, 2017, and
that certain Waiver and Second Amendment to Loan and Security Agreement dated as
of April 26, 2018, the “Loan Agreement”) pursuant to which the Lenders have
provided to Borrower certain loans in accordance with the terms and conditions
thereof; and

 

WHEREAS, Borrower, the Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

 

“‘Permitted Indebtedness’ is:

 

(a)     Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

 

(b)     Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);

 

(c)     Subordinated Debt;

 

(d)     Senior Indebtedness;

 

(e)     unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(f)     Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed One Hundred Fifty
Thousand Dollars ($150,000.00) at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);

 

(g)     Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

 

(h)     Indebtedness with respect to credit cards maintained in the ordinary
course of business; provided that the aggregate outstanding principal amount of
all such Indebtedness does not exceed Twenty-Five Thousand Dollars ($25,000.00)
at any time;

 

(i)     other unsecured Indebtedness in an aggregate principal amount
outstanding not to exceed Fifty Thousand Dollars ($50,000.00) at any one time;
and

 

(j)     extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.”

 

“‘Permitted Liens” are:

 

(k)     Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;

 

(l)     Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(m)     Liens securing Indebtedness permitted under clause (f) of the definition
of “Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;

 

(n)     Liens securing Senior Indebtedness;

 

(o)     Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Twenty Five Thousand Dollars ($25,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(p)     Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(q)     Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(r)     leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;

 

(s)     banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

 

(t)     Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 8.4 or 8.7;

 

(u)     Liens in favor of Wells Fargo Bank on a certificate of deposit securing
Indebtedness permitted under clause (h) of the definition of “Permitted
Indebtedness”; provided that the aggregate outstanding principal amount of all
such certificate of deposit securing by such Indebtedness does not exceed
Twenty-Five Thousand Dollars ($25,000.00) at any time; and

 

(v)     Liens consisting of Permitted Licenses.”

 

 

3.

Section 13.1 of the Loan Agreement is hereby further amended by adding the
following definition thereto in alphabetical order:

 

“‘Third Amendment Date’ is June __, 2018.”

 

 

4.

Limitation of Amendment.

 

 

a.

The amendments set forth in Sections 2 and 3, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (ii) otherwise prejudice
any right or remedy which the Lenders, or obligation which Borrower, may now
have or may have in the future under or in connection with any Loan Document.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 

5.

Release by Borrower.

 

 

a.

FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Collateral Agent and each Lender and their respective present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment solely to the extent such
claims arise out of or are in any manner whatsoever connected with or related to
the Loan Documents, the Recitals hereto, any instruments, agreements or
documents executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing (collectively “Released Claims”).

 

 

b.

In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

 

 

c.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

 

 

d.

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.

 

 

e.

Borrower hereby represents and warrants to Collateral Agent and the Lenders, and
Collateral Agent and the Lenders are relying thereon, as follows:

 

 

i.

Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.

 

 

ii.

Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.

 

 

iii.

The terms of this Amendment are contractual and not a mere recital.

 

 

iv.

This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

 

 

v.

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

 

6.

To induce Collateral Agent and the Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and the Lenders as
follows:

 

 

a.

Immediately after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) and (ii) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

7.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

8.

This Amendment shall be deemed effective as of the Third Amendment Date upon (a)
the due execution and delivery to Collateral Agent of this Amendment, and (b)
Borrower’s payment of all Lenders’ Expenses incurred through the date hereof,
which may be debited (or ACH’d) from any of Borrower’s accounts with the
Lenders.

 

 

9.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

10.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

 

BORROWER:

         

AIRXPANDERS, INC.

               

By /s/ Scott Murcray

   

Name: Scott Murcray

   

Title: CFO/COO

                     

COLLATERAL AGENT AND LENDER:

         

OXFORD FINANCE LLC

           

By /s/Colette H. Featherly 

   

Name: Colette H. Featherly

   

Title: Senior Vice President

                                                     

 

 

 